Citation Nr: 0034117	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  93-21 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
cervical radiculopathy secondary to a fracture of C4-5.

2.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 based on a period of 
hospitalization from January 21, 1991 to February 28, 1991.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was previously before the Board in 
September 1995, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.

The Board notes that during the pendency of the appeal, the 
RO granted a 40 percent evaluation for the veteran's service-
connected cervical spine disability.  While the veteran 
appealed the RO's May 1991 rating decision continuing the 20 
percent evaluation for his cervical spine disability, the 
subsequent partial grant of 40 percent does not terminate the 
issue on appeal.  The Board notes that this was not a full 
grant of the benefit sought on appeal because higher 
disability ratings are potentially available under other 
diagnostic codes pertinent to the cervical spine.  The United 
States Court of Appeals for Veterans Claims (Court) (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has held that where a veteran has filed a notice of 
disagreement (NOD) as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the issue of entitlement to an 
evaluation in excess of 40 percent for cervical radiculopathy 
secondary to a fracture of C4-5 remains before the Board.

Finally, the Board notes that in April 2000 correspondence, 
the veteran indicated that he would like to pursue a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  As this claim has not been adjudicated by 
the RO, and as it is not inextricably intertwined with the 
issues certified on appeal at this time, it is referred back 
to the RO for appropriate initial consideration.  See Parker 
v. Brown, 7 Vet. App. 116 (1994).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran's cervical spine disability is manifested by 
limitation of motion, subjective complaints of neck pain and 
intermittent radicular symptoms, productive of significant 
functional impairment; the record contains no objective 
findings of pronounced intervertebral disc syndrome, such as 
persistent symptoms compatible with sciatic neuropathy, or 
neurological findings appropriate to the site of the diseased 
disc; the veteran's claim for an increased evaluation was 
received March 29, 1991.

4.  From January 21, 1991 to February 28, 1991, the veteran 
was hospitalized in excess of 21 days at a VA facility and 
treated for substance abuse, not for his service-connected 
disabilities.

5.  Service connection is in effect for cervical 
radiculopathy secondary to a fracture of C4-5, evaluated as 
40 percent disabling, and for a duodenal ulcer, evaluated as 
10 percent disabling; for a combined 50 percent evaluation.  
The veteran has no other adjudicated service-connected 
disabilities.

6.  The veteran graduated from high school and completed one 
semester of college.  He has employment experience as a 
computer operator, a salesman, and a customer service 
representative.  He last worked in November 1998.

7.  The competent and probative evidence does not show that 
the veteran's service-connected disabilities are in and of 
themselves of sufficient severity as to prevent him from 
engaging in some form of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Cervical radiculopathy secondary to a fracture of C4-5 
warrants a 40 percent evaluation as of March 29, 1991. 
38 C.F.R. § 3.400(o) (2000).

2.  The criteria for an evaluation in excess of 40 percent 
for cervical radiculopathy secondary to a fracture of C4-5 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2000).

3.  The criteria for a temporary total rating for 
hospitalization in excess of 21 days from January to February 
1991 have not been met.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 4.29 (2000).

4. The criteria to warrant entitlement to TDIU benefits have 
not been met.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, a June 1988 rating decision granted service 
connection for residuals of a cervical fracture, and assigned 
a 10 percent disability rating.  This decision was based on 
medical records showing that the veteran underwent an open 
reduction and general fixation of C4-5 following an 
automobile accident during service in July 1983.

During an April 1989 VA neurological examination, the veteran 
complained of constant pain in the back of his neck, and 
numbness and tingling in his right upper extremity from the 
wrist down.  A physical examination revealed normal bulk and 
muscle tone.  Muscle strength was noted to be 5/5 in all 
muscle groups.  There was a slight decreased sensation in the 
right upper extremity at the C4-5 distribution, especially in 
the thumb.  Deep tendon reflexes were equal, except for a 
slight decrease in the right knee jerk.  The diagnostic 
impression was C4-5 radiculopathy with only mild sensory 
involvement and no motor weakness.

VA outpatient records from July 1989 to January 1991 reflect 
treatment for back and neck pain.

VA medical records show that the veteran was hospitalized for 
treatment of cocaine and cannabis dependency from January to 
February 1991.  On admission, the veteran explained that he 
was "tired of drugs controlling his life," and indicated 
that he "want[ed] to get off all drugs."  The record 
reflects that the veteran graduated from high school, and was 
an unemployed computer operator.  The veteran reported taking 
Motrin and Orphenadrine Citrate for chronic neck and back 
pain, and was given these medications during his period of 
hospitalization.  He was discharged after approximately five 
weeks of treatment.  The discharge diagnosis was AXIS I : 
cocaine dependence, cannabis dependence, and nicotine 
dependence.  AXIS II : Diagnosis deferred.  AXIS III : Dental 
calculus, caries, and pain of the left upper jaw, chronic 
neck and back pain, callouses of both feet, and sinus 
bradycardia.  AXIS IV : Severe stressors of physical 
dependence on drugs and unemployment.  AXIS V : Global 
Assessment of Function (GAF) score - 50.

A March 1991 VA orthopedic examination report notes 
complaints of pain at the base of the neck and in the mid 
portion of the thoracic area.  A physical examination 
revealed a 12 centimeters (cm) midline scar on the posterior 
aspect of the veteran's neck, extending from the base of his 
skull to the T-2 region.  There was a mild limitation of 
motion of the neck in rotation, flexion and extension.  An 
examination of the upper extremities was normal with full use 
of the hands, wrists, elbows, and shoulders.  X-rays of the 
cervical spine showed narrowing of the C4-5 intervertebral 
disc space with no evidence of acute fracture or mild 
alignment, and status post fusion of the posterior elements 
between C4 and C5 with a wire loop holding the posterior 
elements together.  The examiner noted a "very satisfactory 
fusion."  The diagnostic assessment was history of moderate 
functional impairment of the neck with residual pain at the 
base of the neck and with rotary movements of the neck.

During a March 1991 neurological examination, the veteran 
reported a 20 percent loss of sensation on the right side of 
his body involving his shoulder, arm, forearm, and hand.  A 
physical examination revealed a sensory deficit with respect 
to vibration, position and temperature.  The pertinent 
diagnosis was status post cervical spine trauma with 
subsequent fusion of C4 and C5, and possible spinal cord 
pathology.

VA outpatient records show treatment for various disabilities 
from November 1991 to January 1997.  An April 1992 record 
notes a four-day history of abdominal pain.  An upper GI 
series subsequently revealed a duodenal ulcer.  According to 
a May 1992 follow-up treatment record, the duodenal ulcer was 
probably secondary to nonsteroidal anti-inflammatory drugs 
prescribed for the veteran's service-connected cervical spine 
disability.

During treatment in May 1993, the veteran reported neck pain 
and numbness in his right hand.  Degenerative joint disease 
of the cervical spine was diagnosed.

An August 1996 magnetic resonance imaging (MRI) study of the 
cervical spine showed a status post resection of the C4 and 
C5 spinous process with a fusion of the posterior 
compartments, and no evidence of loosening of the fixations.

On VA examination in January 1997, the veteran reported 
experiencing epigastric pain only when his stomach was empty, 
and denied taking any medication for the disorder.  No 
tenderness was noted on physical examination of the abdomen, 
and no organs or masses were palpable.  An upper GI series 
was negative for a current ulcer.  The final assessment was 
history of a duodenal ulcer in April 1992 with minimal 
gastrointestinal symptoms at the present time.  The examiner 
commented that the veteran's current condition was mild, and 
would not preclude employment.

A February 1997 VA orthopedic examination report notes 
complaints of pain in the cervical region radiating to the 
right arm and fingers.  The veteran reported neck pain when 
driving or with any activity requiring him to turn his head 
or move his neck from side to side.  A physical examination 
revealed some limitation of motion of the cervical spine with 
forward flexion to 25 degrees, extension to 20 degrees, 
lateral flexion to 30 degrees, and rotation to 50 degrees.  
The diagnostic impression was status post laminectomy for 
cervical fracture with limitation of motion and pain.  In an 
August 1997 addendum to the examination report, the VA 
physician opined that the veteran's service-connected 
cervical spine disability was "mild and would not preclude 
employment."  He concluded that the veteran "probably could 
work without difficulty."

During an August 1999 VA examination, the veteran reported a 
decreased ability to extend his neck, and trouble sleeping 
due to difficulty finding a comfortable position.  He noted 
that his duodenal ulcer was asymptomatic as long as he took 
Tagamet or Maalox.  The veteran related that he was last 
employed as a customer service representative in November 
1998.  He explained that he graduated from high school, and 
completed one semester of college.  The veteran held jobs in 
sales and customer service following his separation from 
service.  He reported that he could not stand for more than 
one hour at a time, and indicated that he was unable to lift 
"any amount of weight."  The veteran explained that while 
he could work on a computer, his hands periodically became 
numb.

An examination of the cervical spine showed forward flexion 
to 60 degrees, extension to 20 degrees, lateral rotation to 
45 degrees, and lateral flexion to 35 degrees.  The examiner 
noted that the veteran experienced pain with repetitive 
motion of the neck, resulting in a 10-degree loss of 
extension with repetitive activity.  Normal bowel sounds were 
noted on examination of the abdomen.  There was no tenderness 
on palpation, and no masses were detected.  X-rays of the 
cervical spine showed a prior surgical fusion at C4-5, but 
were otherwise unremarkable.

The final assessment was status post fracture at C4-5 with 
surgical fusion, and history of a duodenal ulcer, currently 
asymptomatic while maintained on medical management.  The 
physician opined that the veteran would be able to work in 
certain types of sedentary employment.  She explained that 
while he would be limited in his ability to maintain a weight 
bearing job due to fatigue with prolonged standing and the 
"muscle strength required to stabilize his head position," 
he should be able to utilized some of his prior training with 
computers and customer service.

An August 1999 VA neurological examination report indicates 
that the veteran was able to walk without difficulty, and 
could run, climb stairs, or perform athletic activities for 
20 to 30 minutes at a time.  While the veteran reported 
working at a computer for six or seven hours a day, he 
explained that he had to take a break three or four times an 
hour due to neck pain.  He experienced no difficulty with 
activities of daily living.  The veteran described his neck 
pain as a 5 on a 10-point scale, but noted that it fluctuated 
in severity.  He explained that he last worked as a customer 
service representative in November 1997, but was let go 
because of his high rate of absenteeism due to neck pain.  
The veteran reported that he occasionally awakened in the 
morning with right arm numbness, which resolved approximately 
15 to 20 minutes later.

An examination of the cranial nerves was normal.  A motor 
examination revealed normal tone, and 5/5 strength throughout 
with the exception of 4+/5 strength in the right hand.  
Sensation was normal in the feet, the left hand, and the palm 
of the right hand.  While pin and light touch felt slightly 
dull on the surface of the fingers of the right hand, 
especially at the fingertips, the middle finger and thumb 
were affected to a lesser degree.  Vibration, position, and 
temperature sensation were preserved.  Coordination testing 
was normal, and reflexes were 2+ throughout.  The examiner 
noted that the veteran had early symptoms of a spinal 
contusion following the motor vehicle accident in service, 
but had a "very remarkable recovery."  He explained that 
the current examination revealed "only minimal 
abnormalities."  The physician commented that the veteran's 
pain was a "significant problem," and noted that it was 
aggravated by prolonged sitting.

Analysis

I.  Claims Assistance

Recently enacted Legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records, and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, it has 
obtained all pertinent records from VA and private medical 
care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence, and 
he has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran multiple VA examinations.  
There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.  According to VA's General 
Counsel, 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is rated under Diagnostic Code 5293.  VA O.G.C. 
Prec. Op. No. 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31,262 
(1998).

The veteran's cervical spine disability is currently 
evaluated as 40 percent disabling under Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome.  Under those 
provisions, intervertebral disc syndrome with severe 
symptoms, recurring attacks, and intermittent relief is 
assigned a 40 percent evaluation.  Pronounced symptoms, that 
are persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
are assigned a 60 percent evaluation.  The maximum evaluation 
available under Diagnostic Code 5293 is 60 percent.

In this case, the Board finds that there is no persuasive 
evidence that the veteran currently has pronounced cervical 
intervertebral disc syndrome.  Despite the veteran's 
subjective reports of neck pain, intermittent radicular pain, 
and numbness in the right upper extremity, there is no 
persuasive evidence that he has pronounced cervical 
intervertebral disc syndrome which is manifested by 
persistent symptoms compatible with sciatic neuropathy.

In that regard, the Board notes that on VA neurological 
examination in July 1999, the cranial nerves and reflexes 
were entirely intact.  Muscle tone was normal, and strength 
was 5/5 throughout with the exception of 4+/5 strength in the 
right hand.  While pin and light touch felt slightly dull on 
the surface of the fingers of the right hand, sensation was 
normal in the feet, the left hand, and the palm of the right 
hand.  Vibration, position, and temperature sensation were 
preserved.  The physician explained that the veteran had a 
"very remarkable recovery" following the automobile 
accident in service, and noted that the current examination 
revealed "only minimal abnormalities."

The Board notes that the other clinical evidence of record is 
consistent with the findings of the VA examiner.

Based on the foregoing, the Board finds that the criteria for 
a 60 percent disability rating under Diagnostic Code 5293 
have not been met.

As noted above, however, VA's General Counsel has held that 
when a veteran has received less than the maximum under 
Diagnostic Code 5293 based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45 
even though the rating corresponds to a maximum rating 
assignable under another diagnostic code pertaining to 
limitation of motion.  VA O.G.C. Prec. Op. No. 36-97.

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 40 percent evaluation currently assigned is based on the 
veteran's complaints of severe symptoms, such as pain and 
limited motion.  The Board finds that the veteran has 
evidenced no additional manifestations not already 
contemplated, such as atrophy, weakness, incoordination, 
swelling or deformity.  Based on the foregoing, the Board 
finds that a higher rating based on 38 C.F.R. §§ 4.40, 4.45, 
4.59 is not warranted.

Because Diagnostic Code 5290 contemplates limitation of 
motion in the cervical spine, and Diagnostic Code 5293 has 
been found to involve loss of motion, the veteran cannot be 
rated separately under these diagnostic codes.  To rate the 
veteran's impairment separately under Diagnostic Codes 5290 
and 5293 would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses.  Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994); see also VA O.G.C. Prec. Op. No. 36-97 (Dec. 12, 
1997) (providing that a veteran could not be rated under 
Diagnostic Code 5293 for intervertebral disc syndrome based 
upon limitation of motion, and also be rated under, for 
example, Diagnostic Code 5290, because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses).

The Board notes that there are other diagnostic codes which 
pertain to impairment of the cervical spine; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation consistent with the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

As such, the Board has carefully considered these alternative 
provisions, but finds that they avail the veteran of no 
additional benefit.  For example, Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
4.71a.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
The criteria for evaluating limitation of motion of the 
cervical spine are contained in Diagnostic Code 5290.  Under 
that Diagnostic Code, a maximum 30 percent rating is 
warranted for severe limitation of motion of the cervical 
spine.  Thus, no higher rating is available to the veteran 
under these provisions.

The Board has also considered rating the veteran's cervical 
spine disability by analogy under 38 C.F.R. § 4.124a Code 
8510.  Such code pertains to paralysis of the upper radicular 
nerve groups (fifth and sixth cervicals); a 40 percent rating 
is assigned when there is moderate incomplete paralysis of 
the major upper extremity, and a 50 percent rating is 
assigned when there is severe incomplete paralysis of the 
major upper extremity.  However, as none of the medical 
evidence of record shows any paralysis of the right upper 
extremity due to cervical disc disease, a higher rating is 
clearly not warranted under this provision.

Likewise, the Board notes that there is no objective medical 
evidence to establish that the veteran's cervical spine 
disability is manifested by ankylosis, spinal cord 
involvement, demonstrable deformity of a vertebral body, or 
any other condition to establish that any other diagnostic 
code used to evaluate cervical spine disability is 
applicable.  See 38 C.F.R. 4.71a, Diagnostic Codes 5285-5287.

In short, the Board finds that the veteran is appropriately 
compensated for his service-connected cervical spine 
disability by the currently assigned 40 percent rating.  The 
Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).

Since the preponderance of the evidence is against the claim 
for an evaluation in excess of 40 percent for the veteran's 
cervical spine disability, the benefit-of-the-doubt doctrine 
is not applicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board observes that the increase from 20 percent to 40 
percent granted by the RO in February 2000 was made effective 
April 24, 1992, the date of the notice of disagreement 
submitted by the veteran as to this issue. The Board finds 
that the effective date of this increase is more 
appropriately March 29, 1991, the date of receipt of the 
veteran's claim.  38 C.F.R. § 3.400(o).


II.  Temporary Total Evaluation Based on Hospitalization

A temporary total disability evaluation may be granted when a 
veteran has been hospitalized in a VA or other approved 
hospital or has obtained hospital observation at VA expense 
for a service-connected disability for a period in excess of 
21 days.  38 C.F.R. 4.29 (2000).  However, notwithstanding 
the fact that hospital admission was for a disability not 
connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, a 
total temporary disability rating will be granted from the 
first day of such treatment.  38 C.F.R. 4.29(b).

The Board has carefully reviewed the record and notes that 
the veteran had a period of hospitalization in excess of 21 
days, from January 21, 1991 to February 28, 1991.  The 
hospitalization report reflects that the veteran was admitted 
for treatment of cocaine and cannabis dependency, and not his 
service-connected cervical spine disability.  While the 
hospital report notes the history associated with the 
veteran's service-connected cervical spine disability, and 
indicates that he continued to receive medication for the 
disability while hospitalized, the record specifically states 
that he was admitted for a drug treatment program.  Clearly, 
a service-connected disorder did not necessitate the 
veteran's hospital admission and did not require treatment in 
excess of 21 days during the period of hospitalization in 
question.  Accordingly, he is not entitled to a temporary 
total evaluation.  38 C.F.R. § 4.29. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.


III.  TDIU Benefits

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Before a total rating 
based upon individual unemployability may be granted, there 
must also be a determination that the veteran's service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2000).  The provisions of 38 C.F.R. § 
4.16(b) allow for extraschedular consideration of cases in 
which veterans who are unemployable due to service-connected 
disabilities but who do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment, Moore v. Derwinski, 
1 Vet. App. 356. 358 (1991).  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).

Service connection is in effect for cervical radiculopathy 
secondary to a fracture of C4-5, evaluated as 40 percent 
disabling, and for a duodenal ulcer, evaluated as 10 percent 
disabling; for a combined 50 percent evaluation.  Therefore, 
the schedular criteria for assignment of a total disability 
rating based on individual unemployability are not met.  
38 C.F.R. § 4.16(a).  In this regard, the Board has carefully 
examined all of the evidence of record and finds that the 
veteran's current disability ratings are appropriately 
assigned.

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), a claim for a total 
disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In this case, the Board has already determined that the 
veteran's cervical spine disability does not warrant 
extraschedular consideration.  The competent and probative 
evidence in this case is clear.  Despite his in-service 
injury, the veteran was employed as a computer operator, a 
salesman, and a customer service representative following his 
discharge from service.  During the most recent VA 
examination, he explained that he could run, climb stairs, 
and perform athletic activities for 20 to 30 minutes at a 
time, and indicated that he worked at a computer for six or 
seven hours a day.

Although several physicians have indicated that the veteran 
has work impairment, no physician has opined that he is 
unemployable solely by reason of his service-connected 
disabilities.  The physician who performed the January 1997 
VA examination indicated that the veteran's service-connected 
duodenal ulcer was "mild" and would not preclude 
employment.  Following a VA orthopedic examination the next 
month, another physician commented that the veteran's 
service-connected cervical spine disability was "mild and 
would not preclude employment."  In fact, he opined that the 
veteran "probably could work without difficulty."

After reviewing the entire claims folder and examining the 
veteran in August 1999, a VA physician concluded that he 
would be able to work in certain types of sedentary 
employment.  She explained that while he would be limited in 
his ability to maintain a weight bearing job due to fatigue 
with prolonged standing and the "muscle strength required to 
stabilize his head position," he should be able to utilized 
some of his prior training with computers and customer 
service.  While an August 1999 VA neurological examination 
report notes that the veteran's pain was a "significant 
problem," which was aggravated by prolonged sitting, the 
record indicates that he was able to work on a computer for 
six or seven hours a day, taking a break three or four times 
an hour.

In sum, the available competent evidence does not show the 
veteran to be unemployable due solely to service-connected 
disabilities.  Thus, the criteria for TDIU have not been met 
and the veteran's claim is denied.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2000). The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.


ORDER

A 40 percent evaluation for cervical radiculopathy secondary 
to a fracture of C4-5 is warranted effective March 29, 1991, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An evaluation in excess of 40 percent for cervical 
radiculopathy secondary to a fracture of C4-5 is denied.

Entitlement to a temporary total evaluation based on 
hospitalization in excess of 21 days under Paragraph 29 is 
denied.

Entitlement to TDIU benefits is denied.




		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 

